                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                  NO. 5:13-CR-335-BO-1


MELLENDEZ VERLEZ HARGROVE,                             )
                                                       )
       Petitioner,                                     )
                                                       )
V.                                                     )                       ORDER
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
       Respondent.                                     )


       This matter is before the Court on petitioner' s motion to amend or alter judgment.

Petitioner asks the Court to revisit its prior dismissal of his motion to vacate, set aside, or correct

pursuant to 28 U.S.C. § 2255. On August 20, 2018, the Court dismissed petitioner' s§ 2255

motion. Petitioner filed the instant motion on July 9, 2020.

       This Court may not grant petitioner leave to file a second or successive § 2255 petition.

"Before a second or successive [section 2255 petition] is filed in the district court, the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to

consider the application." 28 U.S.C. § 2244(3)(A); see also 28 U.S .C. § 2255(h).

       Because he has previously sought habeas corpus relief, the Court is without jurisdiction

to consider the motion without petitioner first obtaining authorization from the United States

Court of Appeals for the Fourth Circuit. Accordingly, the Court directs the Clerk to file this

motion with the Fourth Circuit Court of Appeals.




           Case 5:13-cr-00335-BO Document 91 Filed 09/17/20 Page 1 of 2
SO ORDERED, this the   J!/_   day of September, 2020.



                                          ~             t~     ·
                                          ~OYLE
                                                        m:TCTMoa
                                          UNITED ST A TES




                                             2
         Case 5:13-cr-00335-BO Document 91 Filed 09/17/20 Page 2 of 2
